Civilian fay; dismissal. — Plaintiff súes to recover back pay on the ground that his dismissial was improper. The case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof the court concluded that it was clear that Ur. Kelly participated in the investigation of plaintiff’s case, and in the events leading up to the initiation of the charges, and under the doctrine of separation of functions enunciated in Camero v. United States, 170 Ct. Cl. 490, 345 F. 2d 798 (1965), the plaintiff was entitled to recover. On October 29, 1965, the court ordered that plaintiff’s motion for. summary judgment be granted with the amount of recovery to be determined under rule 47(c).